


Exhibit 10.41

 

AMENDMENT NO. 2 TO

VEECO INSTRUMENTS INC.

AMENDED AND RESTATED


2000 STOCK INCENTIVE PLAN


 

Effective January 22, 2009, Section 8(a) of the Veeco Instruments Inc. Amended
and Restated 2000 Stock Incentive Plan, as amended (the “Plan”), is amended by
deleting paragraphs (iv), (v) and (vi) thereof and substituting therefor the
following:

 

(iv)            Upon initial election to office, each Non-Employee Director
shall receive an award of Restricted Stock having a Fair Market Value in the
amount determined by the Committee from time to time.

 

(v)             On the business day following the date of each annual meeting of
the Company’s stockholders, each Non-Employee Director with service greater than
six months prior to such date shall receive an award of Restricted Stock having
a Fair Market Value in the amount determined by the Committee from time to time.

 

(vi)            Restricted Stock granted pursuant to clause (iv) or (v) above
shall be granted pursuant to a Restricted Stock Agreement in a form, and having
such terms as are, approved by the Committee including, without limitation, that
(A) the purchase price for such shares shall consist solely of such Director’s
service as a Director and (B) the Restrictions with respect to such Restricted
Stock shall lapse on the first anniversary of the Date of Grant, provided that
the director remains continuously in active service as a director for at least
nine months following the Date of Grant; provided further that the service
requirement shall be deemed to be satisfied with respect to a particular
Director in the event of a termination of such Director’s service as described
in clause (i) of the definition of “Normal Termination.”

 

 

Approved by the Board of Directors on January 22, 2009.

 

--------------------------------------------------------------------------------
